IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 523
                                          :
REAPPOINTMENT TO THE CRIMINAL             : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                : DOCKET




                                        ORDER

PER CURIAM
         AND NOW, this 8th day of September, 2020, Kristen M. Gibbons Feden, Esquire,

Philadelphia, is hereby reappointed as a member of the Criminal Procedural Rules

Committee for a term of three years, commencing October 1, 2020.